United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3215
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Nebraska.
                                          *
Jeffrey T. Garrison,                      * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: May 5, 2003
                              Filed: May 8, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

        Jeffrey T. Garrison challenges the sentence the district court1 imposed after he
pleaded guilty to conspiring to possess with intent to distribute 500 grams or more of
methamphetamine in violation of 21 U.S.C. § 841(a)(1). In July 2000, while awaiting
trial, Garrison left an inpatient drug treatment center without reporting to his pretrial
officer and was not apprehended until February 2002. At sentencing, the district
court denied Garrison an acceptance-of-responsibility reduction and sentenced him
to 188 months imprisonment and 5 years supervised release.

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
      Garrison argues that the district court erred in denying the reduction because
his post-plea acknowledgment of guilt, cessation of obstructive conduct, and
cooperation with the government were sufficiently extraordinary to justify an
adjustment for acceptance of responsibility despite his earlier obstructive conduct.
After careful review of the record, we find that the district court adequately
considered Garrison’s objection to the lack of an acceptance-of-responsibility
reduction and did not clearly err in denying the reduction. See U.S.S.G. § 3E1.1,
comment. (n.4); U.S.S.G. § 3C1.1, comment. (n.4(e)); United States v. Ervasti, 201
F.3d 1029, 1043 (8th Cir. 2000) (standard of review).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-